ON MOTION

ORDER

Gabriel Cosme moves for an extension of time to file his brief. The Department of Veterans Affairs moves for a 33-day extension of time, until November 17, 2009, to file its brief.
On July 31, 2009, the court granted Cosme’s motion for an extension of time to file his brief but indicated that no further extensions would be granted. Counsel for Cosme asserts that “our mother in law passed on August 28, 2009 after a long bout with cancer and we have not been able to attend pending matters in our office.” The court notes that Cosme served his brief on September 2, 2009, two days late. Under these circumstances, the court grants Cosme’s motion.
Accordingly,
IT IS ORDERED THAT:
(1) The motions are granted.
(2) The motion for reconsideration is granted, the mandate is recalled, and the petition is reinstated.